                                                EXHIBIT G
Case 18-14820-CMA   Doc 96-7   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 2
            Case 1:13-cv-10798-IT Document 268 Filed 08/17/18 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HAYAT SINDI,

               Plaintiff,                    *
                                             *


       V.                                    *       Civil Action No. 13-CV-10798-IT
                                             *


SAMIA EL-MOSLIMANY and ANN                    *
EL-MOSLIMANY,                                 *
                                              *


               Defendants.                    *

                            SECOND AMENDED FINAL JUDGMENT



TALWANI, D.J.

       This action wastried by a jury withU.S. District Judge Indira Talwani presiding, and the

juryhas rendered a verdict. In accordance with theverdict, it is ordered that:

       Plaintiff Hayat Sindi recovers from Defendant Samia El-Moslimany the amount of

$1,076,000 in compensatory and special damages; prejudgment interest, which is calculated at a

rateof 12% per armum. Mass. Gen. Laws ch. 231, § 6B, from January 25, 2013 through August

18,2016 (the date of the original judgment); and costs as allowed by separate order. Post-

judgment interest is awarded at a rate of .56% per annum, 28 U.S.C. § 1961.
        Plaintiff Hayat Sindi recovers from Defendant Ann El-Moslimany the amount of

$244,000 in compensatory and special damages; prejudgment interest, which is calculated at a
rate of 12% perannum. Mass. Gen. Laws ch. 231, § 6B, from January 25,2013 through August
18,2016 (thedate of the original judgment); and costs as allowed by separate order. Post-

judgment interest is awarded at a rateof .56% per annum, 28 U.S.C. § 1961.

        IT IS SO ORDERED.


Date: August 17,2018
                                                                     United States District Judge




Case 18-14820-CMA           Doc 96-7    Filed 09/13/19     Ent. 09/13/19 18:05:36      Pg. 2 of 2
